Citation Nr: 1226421	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  01-04 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain with degenerative changes and disc herniation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a prior rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, to which the claims file was temporarily brokered by RO in New York, New York.  Jurisdiction of the Veteran's claims folder was subsequently transferred to the RO in St. Petersburg, Florida (RO).  

This case was previously before the Board in March 2007, April 2009, May 2010, and April 2011.  During this period, the Veteran also was afforded a November 2010 Travel Board hearing before a Veterans Law Judge (VLJ).  Significantly, the VLJ who took the Veteran's testimony at that hearing has since left the Board.  The Veteran was informed of this situation in an April 2012 letter and given the opportunity to have another Board hearing.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran responded in April 2012, indicating that he did not wish to appear at a hearing and requested that the case be considered based on the evidence of record.  Accordingly, the Board will proceed with adjudication of the claim.

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that there is no additional evidence in the Virtual VA file that is material to the Veteran's appeal and, thus, no need to address the specific contents of that file at this time.



FINDINGS OF FACT

1.  The competent and credible evidence of record shows that, throughout the period on appeal, the Veteran's low back disorder has been manifested by pain, limitation of flexion to, at most, 30 degrees, and right leg radiculopathy that is exclusively sensory in nature.

2.  The competent and credible evidence of record indicates that the Veteran's low back disorder does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected lumbosacral strain with degenerative changes and disc herniation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for a separate 10 percent evaluation for right leg neurologic manifestations of the Veteran's service-connected lumbosacral strain with degenerative changes and disc herniation have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, Note (1); 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8530 (201a).

3.  The criteria for referral for consideration of an increased rating for a low back disorder on an extraschedular basis have not been met. 38 C.F.R. § 3.321(b)(1) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2004, March 2006, March 2007, and April 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained an examination with respect to the claim decided herein.  Significantly, the Veteran has not alleged, and the record does not otherwise show, that his low back disorder has worsened since his most recent examination.  Accordingly, in the absence of any other evidence showing that this examination was inadequate for rating purposes, the Board finds that an additional examination is unnecessary to adjudicate the Veteran's claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995) (noting that the mere passage of time since that examination and opinion does not, in and of itself, warrant additional development); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

As a final point regarding VA's duty to assist, the Board observes that the Veteran has been provided an opportunity to submit testimony in support of his claim at a November 2010 Travel Board hearing.  As noted above, while the Veterans Law Judge who conducted that proceeding has since left the Board, the Veteran has waived his right to a new hearing.  Moreover, the evidence of record does not show that his previous hearing was in any way prejudicial.  

In this regard, the Board acknowledges that, in its recent decision in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  Moreover, the Board is particularly mindful of the recent legal changes regarding the obligations of Veterans Law Judges who preside at hearings to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board recognizes that the adoption of a final rule 'amending [VA's] hearing regulations to clarify that the provisions regarding hearings before the Agency of Original Jurisdiction do not apply to hearings before the [Board],' effective August 23, 2011, has now been repealed. 76 Fed. Reg. 52572, 52572-75 (Aug. 23, 2010).

Notwithstanding the applicability of Bryant, however, there is no reason to delay adjudication of the Veteran's claim for purposes of ensuring compliance with that precedential decision.  That is because the Veteran has not contended, and the evidence does not otherwise show, that the VA officer who presided over his November 2010 hearing committed prejudicial error, either by failing to adequately apprise the Veteran of the issue presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296. Moreover, there is no indication that the Veteran was otherwise denied due process during the course of his Travel Board hearing.  Further, the Board considers it significant that, while the VA hearing officer did not explicitly note the bases of the prior adjudications or the elements that were lacking to substantiate the claim, the Veteran and his representative displayed actual knowledge of this information.  Indeed, the representative's questions specifically elicited responses designed to show that the Veteran's low back disorder was more severe than contemplated by his current 40 percent evaluation.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Thus, even presuming, without conceding, that the November 2010 hearing did not fully comply with the Bryant provisions, such error was harmless in light of the actual knowledge of these provisions demonstrated by the Veteran and his representative, in tandem with the subsequent readjudication of the appeal.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating that actual notice and readjudication is sufficient to cure any notice error).

In light of the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for lumbosacral strain was granted by a November 1970 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective April 8, 1970.  A subsequent rating decision recharacterized the disability as lumbosacral strain with degenerative changes and disc herniation.  Finally, a June 2008 rating decision assigned a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective June 16, 2003.

During the periods pertinent to this appeal, the rating criteria for disabilities of the spine were amended, effective September 26, 2003.  Amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The evidence of record shows that the RO has never adjudicated the Veteran's claim under the old criteria in the Schedule.  The Veteran's claim has been further complicated by the fact that a second amendment to the rating criteria for the spine was made effective September 23, 2002.  This earlier amendment is not applicable to the issue on appeal, as it was made effective prior to the filing of the Veteran's claim.  The September 2002 amendment changed the criteria for evaluating intervertebral disc syndrome (IVDS), while the September 2003 amendment changed the criteria for evaluating all other spinal disorders.  38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2003); 38 C.F.R. § 4.71a (2011).  As the Veteran's claim was filed in June 2003, the regulatory criteria which were applicable to the Veteran's claim were only the new criteria for IVDS, and both the old and new criteria for all other spinal disorders.

However, in the January 2005 rating decision, the Veteran's back disorder was only evaluated under the criteria effective September 2003, with no evaluation performed on the basis of the old criteria for disabilities other than IVDS.  This situation was specifically noted by Board in March 2007, resulting in a remand of the claim, in part, so that the Veteran's back disorder could be evaluated under the lumbosacral strain criteria in effect prior to September 2003.  On remand, the Appeals Management Center (AMC) then re-adjudicated the Veteran's claim, but proceeded to consider the old criteria for IVDS, without considering the old criteria for lumbosacral strain.  Not only did this action fail to adjudicate the claim under the correct rating criteria, as required by the Board, but it erroneously applied rating criteria which were no longer in effect at the time the Veteran filed his claim in June 2003.  To further compound this error, the AMC then actively granted an increased rating of 40 percent based on the old criteria for IVDS, which were not applicable to the Veteran's claim.  This 40 percent rating remains in effect to this day.  This second error was also noted by the Board in the April 2011 remand.

As a result of the above actions, the Veteran's claim has, to this day, never been adjudicated under the old criteria for spine disorders other than IVDS, which were in effect prior to September 2003.  However, the Board finds that a fifth remand to correct this oversight is not warranted, as the remand would be of not benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Regardless of the grounds upon which the Veteran's current 40 percent rating was granted, the fact remains that, as a result of this action, the Veteran has been in receipt of a 40 percent rating for his back disorder since the date of the claim which initiated this appeal.  As the Veteran has not appealed the effective date of that increase, the only issue before the Board is entitlement to a rating in excess of 40 percent.  As discussed above, the only applicable rating criteria under which the Veteran's claim has not been adjudicated under are the old criteria for spinal disabilities other than intervertebral disc syndrome.  Under these old criteria, a 40 percent rating was the maximum rating available for both lumbosacral strain and limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  Accordingly, a remand for adjudication under those criteria would be of no benefit to the Veteran.  In addition, while there are other diagnostic codes in the old criteria under which ratings in excess of 40 percent could be assigned, those codes specifically contemplate ankylosis of the lumbar spine, complete bony fixation (ankylosis) of the spine, and residuals of a fracture of a vertebra.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003).  As discussed below, the Veteran has very clearly never had, and has never claimed to have had, such manifestations with respect to his low back disorder.  Therefore, the Board finds that there is no prejudice to the Veteran for the Board to apply the regulatory revisions of September 26, 2003, in the adjudication of this appeal as a further remand for the exclusive purposes of providing such an initial adjudication would simply impose an additional burden on VA with no benefit flowing to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sabonis, 6 Vet. App. at 430. 

The Board now turns to the pertinent evidence of record.  In a June 2004 VA outpatient medical report, the Veteran complained of back pain.  A subsequent July 2004 private magnetic resonance imaging (MRI) report gave an impression of possible transitional vertebra at the lumbosacral junction, right paracentral herniated disc at L5-S1, bulging disc at L3-4 and L4-5, degenerative disc disease from L3 to S1 with active degenerative disc disease at L3-4 and L4-5, and mild bilateral degenerative facet disease at L3-4 and L4-5.

In a September 2004 VA spine examination report, the Veteran complained of back pain which radiated into his right leg, with associated numbness and tingling in the right foot.  The Veteran reported that he had been prescribed physical therapy twice a week for one month by a chiropractor in 2004.  The Veteran denied experiencing bowel and bladder symptoms, as well as any episodes of incapacitating pain over the previous 12 months which required medical attention.  On physical examination, sensation was decreased in the right lower extremity in an L4-5 dermatomal distribution.  The Veteran had thoracolumbar spine range of motion to 80 degrees of flexion, 15 degrees of extension, 30 degrees of left lateral flexion, 20 degrees of right lateral flexion, 20 degrees of left lateral rotation, and 20 degrees of right lateral rotation.  There was pain on extension at 15 degrees.  No increase in pain was noted after repetitive range of motion.  The Veteran did not have guarding to palpation, abnormal spinal contour, or abnormal gait.  An associated MRI of the Veteran's spine showed L3-4 and L4-5 disc herniation.  The diagnosis was chronic low back pain syndrome with lumbar disc herniation and the L3-4 level and the L4-5 level.

In a November 2004 VA outpatient medical report, the Veteran complained of low back pain with rare radiation to the right leg, with symptoms unchanged in recent years.

In a May 2008 VA spine examination report, the Veteran complained of severe back pain with right leg numbness.  The Veteran denied a history of urinary or fecal abnormalities.  He reported decreased motion and constant mid to low back pain which was mild to moderate in severity with radiating numbness into the right leg and foot.  He also reported experiencing severe flare-ups weekly, with each flare up lasting for hours.  The Veteran did not have any incapacitating episodes of IVDS over the previous 12 months.  On physical examination of the thoracic spine, there was no spasm, atrophy, guarding, or weakness, but there was pain with motion and tenderness.  The Veteran did not have muscle spasm, tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  No abnormal spinal curvatures were noted.  No abnormalities were noted on motor, sensory, or reflex examination.  The Veteran had thoracolumbar spine range of motion to 85 degrees of flexion, with pain at 70 degrees; 20 degrees of extension, with pain at 15 degrees; right lateral flexion to 25 degrees, with pain at 20 degrees; left lateral flexion to 25 degrees, with pain at 20 degrees; right lateral rotation to 25 degrees, with pain at 20 degrees; and left lateral rotation to 20 degrees, with pain at 15 degrees.  After repetitive motion, there was additional limitation of motion to 80 degrees of flexion and 15 degrees of extension.  After x-ray and MRI examination, the diagnoses were right paracentral disc herniation at L5-S1, degenerative disc disease of the lumbar spine, and osteoarthritis of the lumbar spine.  The examiner stated that there was no clinical evidence of radiculopathy on examination.

In an August 2009 private medical report, the Veteran complained of stable, persistent low back pain.

In VA physical therapy reports dated in October 2009 and December 2009, the Veteran complained of low back pain.  He was given a program of exercise and transcutaneous electrical nerve stimulation (TENS).  These reports included varied physical examination results.  These results stated that, in September 2009, the Veteran was reported to have lumbar range of motion to 100 degrees of flexion 20 degrees of extension, 20 degrees of right lateral flexion, and 20 degrees of left lateral flexion.

In a March 2010 VA outpatient medical report, the Veteran complained of low back pain and right thigh numbness.  After x-ray and diagnostic examination, the assessment was low back pain, degenerative disc disease/degenerative joint disease, and grade 1 spondylolisthesis of L4-5.

In a March 2010 private medical report, the Veteran complained of stable, persistent low back pain.  On physical examination, there was lumbar spine tenderness.  The assessment was chronic/persistent lumbago.  The examiner stated that the Veteran had previously been treated with a TENS unit, but presently only took over the counter medication.

A May 2010 VA x-ray examination report stated that, on views of the Veteran's lumbar spine, degenerative disc disease was seen in all segments of the lower lumbar spine.  There were also large, bulky osteophytes bridging anteriorly at L4-5 with probable anterior fusion.  However, no spondylolisthesis was identified.  The Veteran was instructed to continue home physical therapy and TENS unit usage, and to take Tylenol as needed.

In an August 2010 VA outpatient medical report, the Veteran complained of back pain with occasional tingling down the right leg.  On physical examination, there was tenderness in the lower lumbar area.  The Veteran's lumbar range of motion was limited to 30 degrees of flexion; 10 degrees of right lateral flexion, with pain; and 10 degrees of left lateral flexion, with pain.  The assessment was low back pain and degenerative disc disease/degenerative joint disease.

In a November 2010 VA outpatient medical report, the Veteran complained of back pain.  On physical examination, there was mild tenderness in the lower lumbar area.  The Veteran's lumbar range of motion was limited to 45 degrees of flexion, 10 degrees of right lateral flexion, and 10 degrees of left lateral flexion.  The assessment was low back pain and degenerative disc disease/degenerative joint disease.

A November 2010 VA lumbar spine MRI report gave an impression of degenerative disc disease at L2-3, L3-4, and L4-5 central extruded disc at L3-4 causing mild central spinal stenosis and encroachment of the right neuroforaminal inferiorly; small right paracentral disc protrusion without causing central or neuroforaminal stenosis; and mild facet arthropathy at L3-4 through L5-S1, bilaterally.

A February 2011 private medical report stated that, after a review of a November 2010 MRI, the Veteran's right L5 sciatica could be due to spurring paracentrally on the right L4-5, abutting the right L5 nerve root.

In a March 2011 private medical report, the Veteran complained of right low back, buttock, thigh, and calf pain.  After physical examination, it was recommended that the Veteran be referred for an interlaminar or transforaminal epidural steroid injection.

In an April 2011 VA outpatient medical report, the Veteran complained of low back pain and tingling in his right foot.  The Veteran reported experiencing urinary urge incontinence.  After physical and x-ray examination, the assessment was low back pain and degenerative disc disease/degenerative joint disease.

In a May 2011 private medical report, the Veteran stated that he had undergone a right transforaminal epidural steroid injection in April 2011, which resulted in significant improvement in pain for about one week.  The Veteran complained of right low back, buttock, thigh, and calf pain, suggestive of an L4 radiculopathy.  After physical examination, the physician stated that it was likely that a surgical operation would significantly reduce the Veteran's symptoms.

In a July 2011 VA spine examination report, the Veteran complained of constant back pain, as well as bladder incontinence.  When asked about the incontinence, he stated that he had spoken to an orthopedic surgeon about his back and bladder condition, and had been told that the surgeon did not believe the conditions were related.  The Veteran reported that he treated his low back symptoms with over the counter medication and a TENS unit.  The Veteran reported constant numbness in his entire right leg.  He denied fatigue, decreased motion, stiffness, and weakness, but reported spasm and constant, severe spine pain with radiation from the buttocks to the entire right leg and foot.  The Veteran reported that he used a cane and a walker and could not walk more than 50 to 100 yards.  On physical examination, the Veteran's posture was normal and his spine was symmetrical in appearance.  His gait was slow, but not antalgic, and he had a good balance.  There were no abnormal spinal contours or objective muscle abnormalities.  No reflex, sensory, or motor abnormalities were noted.  The Veteran had thoracolumbar spine range of motion to 75 degrees of flexion, with pain at the end of the range of motion; 25 degrees of extension, with pain at the end of the range of motion; right lateral flexion to 25 degrees, with pain at the end of the range of motion; left lateral flexion to 25 degrees, with pain at the end of the range of motion; right lateral rotation to 30 degrees, with pain at the end of the range of motion; and left lateral rotation to 30 degrees, with pain at the end of the range of motion.  After repetitive motion, there was no additional limitation of motion.  The diagnosis was lumbosacral strain with degenerative changes and disc herniation, without objective evidence of bilateral lower extremity radiculopathy.  The examiner opined that the Veteran's urinary incontinence was not due to his service connected back disorder due to the Veteran's statements, which were consistent with overflow incontinence from prostate enlargement, the lack of diagnostic evidence of involvement of sacral nerves, and neurological testing results.  The examiner noted that, though there was no objective evidence of bilateral lower extremity radiculopathy, it was possible for lumbar spine degenerative disc disease to give rise to subjective symptoms of paresthesias without necessarily causing nerve root damage.

After careful consideration, the Board finds that above evidence shows that, throughout the period on appeal, the Veteran's low back disorder has been manifested by pain, limitation of flexion of the thoracolumbar spine to, at most, 30 degrees, and right leg radiculopathy.  As noted above, under the criteria in effect prior to September 25, 2003, a 40 percent rating was the highest warranted for lumbosacral strain and limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  Accordingly, a rating in excess of 40 percent cannot be assigned under these diagnostic codes.  

The Board has considered rating the Veteran's low back disorder under all other criteria in effect prior to September 25, 2003.  However, the competent and credible evidence of record clearly demonstrates that the Veteran has never had ankylosis of any part of his spine, and there is no evidence of record that the Veteran has ever had a fracture of a vertebra.  Accordingly, a rating in excess of 40 percent is not warranted under the corresponding diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003).

The competent and credible evidence of record shows that the Veteran has a diagnosis of degenerative disc disease.  Accordingly, the diagnostic codes for IVDS are for consideration in conjunction with the claim on appeal.  Diagnostic Code 5243 states that IVDS can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever results in a higher evaluation.  A slightly different wording was used under the diagnostic code in effect prior to September 25, 2003, but the general effect was the same.  38 C.F.R. § 4.71a. Diagnostic Code 5293 (2003).  Under the Formula for Rating IVDS, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Formula for Rating IVDS (2011).  For the purposes of evaluations under Diagnostic Codes 5293 (2003) and 5243 (2011), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS at Note (1) (2010).

The record does not show that the Veteran has ever been prescribed best rest by a physician for any period of time, let alone at least 6 weeks during any 12 month period.  As such, a rating in excess of 40 percent is not warranted for the manifestations of the Veteran's low back disorder under the diagnostic codes for IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Under the General Rating Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavourable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavourable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula (2011).  As noted above, there is no competent and credible evidence of record that the Veteran's thoracolumbar spine has ever been unfavorably ankylosed.  The competent and credible evidence of record consistently demonstrates that the Veteran has retained significant portions of his range of motion.  Moreover, there is not a single medical report of record which states that the Veteran experiences spinal ankylosis of any kind.  As such, a rating in excess of 40 percent is not warranted for the orthopedic manifestations of the Veteran's low back disorder under Diagnostic Code 5237.  Id.

In making the above determination, the Board is mindful of the Veteran's reports of low back pain on use, a contention which is substantiated by the evidence of record.  However, the competent and credible evidence of record does not show that this results in additional limitations in range of motion due to pain which are sufficient to be analogous to unfavorable ankylosis of the thoracolumbar spine.  Accordingly, there is no competent and credible evidence of record that the Veteran currently experiences pain which causes additional limitation of motion beyond that contemplated by the currently assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As such, a rating in excess of 40 percent is not warranted under the applicable musculoskeletal codes.

Next, the Board acknowledges that, under the General Rating Formula, objective neurologic abnormalities associated with a service-connected spine disorder are to be rated separately from underlying orthopedic manifestations.  Id.  Moreover, the Board recognizes that, in this case, the competent and credible evidence of record shows repeated complaints of right leg radiculopathy and neurological symptoms.  While multiple medical reports stated that no neurological abnormalities were found on objective examination, neurological abnormalities were noted on physical examination in the September 2004 VA spine examination report.  In addition, the July 2011 VA spine examination report specifically noted that it was possible for lumbar spine degenerative disc disease to give rise to subjective symptoms of paresthesias without necessarily causing nerve root damage.  The Veteran's statements are competent to demonstrate that he experienced right leg pain and numbness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  In addition, the Board finds the Veteran's reports credible, as they have been consistent throughout the entire period on appeal.  While there is relatively little objective evidence of radiculopathy of record, the fact remains that decreased sensation in the right leg was specifically noted in the September 2004 VA spine examination report, and the July 2011 VA spine examination report stated that it was possible for the Veteran's low back disorder to cause subjective symptoms without having objective nerve damage.  Accordingly, the preponderance of the competent and credible evidence of record demonstrates that the Veteran has right leg radiculopathy which is associated with his currently diagnosed low back disorder.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8530 (201a).

Based on the Veteran's complaints and the neurologic findings, the Board finds the evidence of record shows that the Veteran's right leg neurologic disability is wholly sensory in nature.  Id.  In this regard, the Board has considered the provisions of Mittleider.  However, it finds that these provisions are inapplicable as the Veteran's documented urinary incontinence has been clinically distinguished from his low back disorder.  See Mittleider v. West, 11 Vet. App. 18, 182 (1998).  Moreover, there is no other evidence of record that suggests that any neurological abnormalities, apart from subjective complaints of radiating pain, are attributable to his service-connected disability.  Accordingly, the Board finds that a separate evaluation of 10 percent, but no higher, is warranted for the neurologic component of the Veteran's service-connected low back disorder for the entire period on appeal.

The Board's analysis of the Veteran's claim has included consideration of staged ratings.  However, the Board finds that, while there may have been occasional fluctuations of the Veteran's low back disorder symptoms, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that separate ratings are warranted.  38 U.S.C.A. § 5110 (West 2002); see Hart, 21 Vet. App. 505.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a low back disorder inadequate.  The Veteran's low back disorder was evaluated under all applicable diagnostic codes from all time period under 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's low back disorder is manifested by pain, limitation of flexion of the thoracolumbar spine to, at most, 30 degrees, and right leg radiculopathy.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned for his low back disorder.  A rating in excess of the currently assigned rating is provided for certain manifestations of spine disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 40 percent rating for the orthopedic manifestations of the Veteran's low back disorder and the separate neurological rating for right leg radiculopathy more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a (2003); 38 C.F.R. § 4.71a (2011).
	
Conclusion

In sum, the Board finds that the weight of the competent and credible evidence shows that the Veteran is deserving of a separate 10 percent rating for the neurological manifestations of his low back disorder, but is not otherwise entitled to additional compensation for that service-connected disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, the Board finds that, for the reasons and bases set forth above, the preponderance of the evidence is against the assignment of any rating higher than that which has been assigned.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 40 percent for service-connected lumbosacral strain with degenerative changes and disc herniation is denied.

A separate disability rating for right leg neurologic manifestations of the Veteran's service-connected lumbosacral strain with degenerative changes and disc herniation is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


